Case 1:20-cv-00094-HYJ-SJB ECF No. 73, PageID.1015 Filed 05/06/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


TROY TINGLEY,

       Plaintiff,                                    Case No. 1:20-cv-94

v.                                                   Hon. Hala Y. Jarbou

STATE OF MICHIGAN, et al.,

      Defendants.
____________________________/

                                             ORDER

       On April 20, 2021, Magistrate Judge Sally J. Berens issued a Report and Recommendation

(R&R) recommending that State Defendants' Motion to Dismiss Plaintiff's Amended Complaint

(ECF No. 53) be granted and that the federal-law claims against the State Defendants be dismissed.

It is further recommended that the Court decline to exercise supplemental jurisdiction over the

state-law claims. Finally, it is recommended that the Court order Plaintiff to show cause why the

Court should not exercise its discretion not to enter default judgments against defaulted Defendants

Shackleton and Luster (ECF No. 72). The R&R was duly served on the parties. No objections

have been filed, and the deadline for doing so expired on May 4, 2021. On review, the Court

concludes that the R&R correctly analyzes the issues and makes a sound recommendation.

Accordingly:

       IT IS ORDERED that the R&R (ECF No. 72) is APPROVED and ADOPTED as the

opinion of the Court.

       IT IS FURTHER ORDERED that the State Defendants Robert Gordon, Herman McCall,

JooYeun Chang, Tracey Fountain, Savator Selden-Johnson, Scott Orr, Nyela Bolden, Jeremy

Novosad, Matt Kuzma, Keri Desmarais, Daniel Kuchan, and Shelbie Williams’ Motion to Dismiss
Case 1:20-cv-00094-HYJ-SJB ECF No. 73, PageID.1016 Filed 05/06/21 Page 2 of 2




(ECF No. 53) is GRANTED and the federal claims as to those Defendants are DISMISSED with

prejudice.

        IT IS FURTHER ORDERED that the state-law claims against the foregoing Defendants

are DISMISSED as the Court declines to exercise supplemental jurisdiction over them.

        IT IS FURTHER ORDERED that Plaintiff is to show cause, no later than May 20, 2021,

why the Court should not decline to enter default judgments against Defendants Luster and

Shackleton and dismiss the claims against them with prejudice.



Date:        May 6, 2021                            /s/ Hala Y. Jarbou
                                                   HALA Y. JARBOU
                                                   UNITED STATES DISTRICT JUDGE




                                               2
